—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated February 9, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant sustained his initial burden of demonstrating his entitlement to judgment as a matter of law by submitting evidence that his vehicle was stopped when the rear-end collision occurred (see, Power v Hupart, 260 AD2d 458). Contrary to the plaintiffs contention, she failed to raise a triable issue of fact as to whether the defendant was negligent (see, Dwyer v Cohen, 262 AD2d 600). Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.